Citation Nr: 0011740	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for gastritis with 
hepatocellular dysfunction due to infectious hepatitis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1993 decision by the VA RO that denied an 
increase in a 10 percent rating for the veteran's service-
connected gastrointestinal disorder, classified at the time 
as gastritis with a history of residuals of infectious 
hepatitis.  In January 1997 the RO described the condition as 
gastritis with hepatocellular dysfunction due to infectious 
hepatitis, and increased the rating to 30 percent.  The 
veteran continues to appeal for a higher rating.

FINDING OF FACT

The veteran's service-connected gastritis with hepatocellular 
dysfunction due to infectious hepatitis is currently 
manifested by no evidence of gastritis by gastroscope and no 
clinical or laboratory evidence of chronic liver disease. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
gastritis with hepatocellular dysfunction due to infectious 
hepatitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Codes 7307-7345 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

During the veteran's service from October 1942 to June 1946, 
he was treated for an episode of acute infectious hepatitis.  
The June 1946 service separation examination noted the 
history of previous infectious hepatitis, and the abdomen and 
viscera were normal.  

The veteran was admitted to a VA Hospital in October 1950 
with a diagnosis of sustained hepatitis.  It was reported 
that that he had developed jaundice following a severe upper 
respiratory infection in January 1950.  The jaundice 
disappeared, but marked fatigue and malaise had continued.  
Clinical and laboratory studies led to a diagnosis of chronic 
non-active hepatitis. 

The veteran filed a claim for service connection for 
residuals of infectious hepatitis in November 1950.

In December 1950 the RO granted service connection and a 
noncompensable rating for residuals of infectious hepatitis.

A May to June 1978 VA hospitalization record notes that the 
veteran was admitted for complaints of excessive fatigue.  It 
was reported that he underwent an unsuccessful intestinal 
bypass surgery 11 years earlier for obesity and a liver 
biopsy at that time was unremarkable.  Because one 
complication of the surgery is hepatic degeneration, liver 
studies were carried out, but showed no abnormal findings 
other than slightly elevated bilirubin.  He got better 
quickly, and it was felt that there was no residual of the 
bypass surgery because there was no effect on the liver.  It 
was felt that his symptoms were probably the result of an 
intercurrent infection.  The final diagnoses were exogenous 
obesity, status post bypass surgery of obesity, and 
intercurrent viral infection.  

The veteran was seen at a VA Medical Center (VAMC) in 
September 1988 after he had chest pain, dizziness, 
palpitations, and coughed up some blood.  It was reported 
that he had a past history of myocardial infarctions in 1975 
and 1982.

The veteran was admitted to Hazleton General Hospital in 
October 1988 for evaluation of bright red rectal bleeding.  
The final diagnoses were acute gastrointestinal bleeding of 
unclear etiology, mild gastritis, minimal diverticulosis, 
chronic obstructive pulmonary disease, obesity, and cardiac 
arrhythmia.

Records from Hazleton General Hospital show that the veteran 
underwent an esophagogastroduodenoscopy for the acute onset 
of hematemesis in December 1987.  The diagnosis was gastric 
ulcer.  In November 1988 he underwent a cystoscopy because of 
gross hematuria.  The diagnoses included hemmorhagic 
prostatitis, status post gastric ulcer, and gastritis.

The veteran was admitted to Hazleton General Hospital in 
December 1988 for the surgical excision of a left vocal cord 
polyp.  

In May 1989 the RO granted secondary service connection for 
gastritis based on a January 1989 VA examination that found 
the veteran's stomach problem could be related to medications 
taken for treatment of a service-connected traumatic 
arthritis of the right knee.  The gastritis was rated 10 
percent disabling.  

The veteran underwent a transurethral resection of his 
prostate in March 1991 at a VAMC.  It was noted that he had 
undergone the same procedure for benign prostatic hypertrophy 
4 years earlier.

In July 1991 the veteran filed a claim for service connection 
for a "blood and liver condition;" this was later clarified 
as representing a claim for an increased rating for his 
service-connected residuals of hepatitis.

VA outpatient treatment records dated to 1992 show treatment 
primarily for orthopedic, cardiac, and pulmonary conditions.  
Some of the records mention gastritis; no mention was made of 
liver disease or hepatitis.

The veteran testified at a hearing at the RO in August 1992.  
He said that he was treated for a flare-up of hepatitis about 
12 years earlier.

An April 1993 RO decision held that a single 10 percent 
rating was to be assigned for gastritis with residuals of 
infections hepatitis.

The veteran was admitted to Hazleton General Hospital in 
April-May 1993 because of chest pain.  The final diagnoses 
were unstable angina, myocardial infarction ruled out, 
pulmonary embolism ruled out, peripheral vascular disease, 
supraventricular tachycardia, non-insulin dependent diabetes 
mellitus, and obesity.  In the admission summary, no mention 
was made of hepatitis or gastritis.

The veteran was readmitted to Hazleton General Hospital in 
May 1993 for shortness of breath and chest pain.  The 
admitting diagnoses were possible myocardial infarction and 
rule out gastrointestinal bleeding.  He was treated with 
medications, his chest pain improved, and he was discharged 
with diagnoses of chest pain, atrial fibrillation, non-
insulin dependent diabetes mellitus, and prostate cancer.

On an August 1995 VA stomach examination, the veteran 
reported a long history of epigastric discomfort.  It was 
noted that he had had a normal upper gastrointestinal series, 
endoscopy, and colonoscopy in 1992.  He weighed 265 pounds 
and was described as not anemic.  It was reported that he had 
a remote history of hematemesis or melena when he had been 
taking Motrin.  He reported he had 20 episodes of epigastric 
pain a year.  The diagnosis was rule out peptic ulcer 
disease, and he was scheduled for, but later refused, an 
esophagogastroduodenoscopy in September 1995.

On an October 1996 VA examination, the history of hepatitis 
in service was noted.  Subjective complaints included 
occasional nausea after eating and a bloated sensation in the 
right side of the abdomen.  Examination showed the abdomen 
was distended due to obesity.  The liver could not be 
palpated due to obesity.  He described occasional nausea, 
about once a week.  The doctor said that a liver scan in 
August 1993 was consistent with hepatocellular disease or 
dysfunction with fatty infiltration of the liver.  The 
diagnoses were history infectious hepatitis in 1946 and 
residual hepatocellular dysfunction by liver scan due to 
infectious hepatitis.

A November 1996 VA gastroscopic examination was negative for 
any abnormalities.

In a January 1997 decisision, the RO described the veteran's 
service-connected condition as gastritis with hepatocellular 
dysfunction due to infectious hepatitis, and an increased 30 
percent rating was assigned.

A September 1998 VA examination noted no complaints of 
vomiting, hematemesis, melena, colic or other abdominal pain, 
distention, or nausea.  Examination noted no ascites, weight 
changes, or malnutrition.  The liver size was described as 
normal.  It was noted that the November 1996 VA gastroscopic 
examination showed no active ulcer, and that the veteran was 
taking a maintenance dose of Pepsid.  The diagnosis was rule 
out dyspepsia.

Records dated to 1999, from Davis Nursing Home (Davis Manor), 
where the veteran has resided since 1996, note treatment for 
multiple medical problems, e.g., heart problems, respiratory 
problems, genitourinary problems, and residual of a stroke, 
but do not mention gastritis, liver disease, or associated 
problems.  

On a January 1999 VA examination for special monthly pension, 
it was noted that the veteran had the following health 
problems: arteriosclerotic heart disease with myocardial 
infarctions in 1975 and 1982, chronic atrial fibrillation, 
history of deep vein thrombosis, chronic obstructive 
pulmonary disease, non-insulin dependent diabetes mellitus, 
service-connected for gastritis, service-connected for 
traumatic arthritis of the knees, carcinoma of the prostate 
with TURP, and anemia of chronic disease.

On a January 1999 VA psychiatric examination, the diagnosis 
was mild uncomplicated vascular dementia.  It was reported 
that that he had some occasional agitation and mild 
depression that were not related to his service-connected 
disorders.

On a January 1999 VA examination for liver, gall bladder, and 
pancreatic disorders, it was noted that he had no complaints 
of vomiting, hematemesis, melena, fatigue, weakness, 
depression, or anxiety.  Examination noted no ascites, weight 
changes, or malnutrition.  The liver size was described as 
normal.  The examiner said that the veteran had no clinical 
or laboratory evidence of a chronic liver disease, and that 
all his liver function tests were normal.

Analysis

The veteran's claim for an increase in a 30 percent rating 
for his service-connected gastritis with hepatocellular 
dysfunction due to infectious hepatitis is well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further duty to assist the veteran 
with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The gastritis and hepatitis elements of the service-connected 
condition are rated together under 38 C.F.R. § 4.114, 
Diagnostic Codes 7307-7345.  Ratings for disorders of the 
digestive system under Diagnostic Codes 7301 to 7329 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

A 10 percent evaluation is warranted for chronic hypertrophic 
gastritis, identified by a gastroscope, with small nodular 
lesions and symptoms.  A 30 percent evaluation requires 
multiple small eroded or ulcerative areas and symptoms.  A 60 
percent evaluation requires severe hemorrhages, or large 
ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic 
Code 7307.

Residuals of infectious hepatitis will be rated 60 percent 
with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue and mental 
depression.  A rating of 30 percent will be assigned when 
there is minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of a lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.114, Diagnostic Code 
7345. 

VA examinations in recent years have failed to show any 
gastric ulcer, and a November 1996 gastroscopic examination 
was negative for any eroded or ulcerative areas.  There is no 
suggestion of current severe symptoms such as severe 
hemorrhages, or large ulcerated or eroded areas, as would be 
required for a rating in excess of the current 30 percent 
rating under Code 7307.  

Turning to the alternative basis for an increased rating, the 
Board notes that an August 1993 liver scan was reported to 
have indicated residual hepatocellular dysfunction, but more 
recent findings demonstrate no ascites, weight changes, or 
malnutrition, and show the liver size to be normal.  Also the 
veteran is not shown to have disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
due to liver damage.  He denies abdominal pain, distention, 
nausea, or vomiting, and his gastrointestinal status is 
maintained by non-prescription medication (Pepsid).  On the 
most recent examination in 1999, the examiner concluded that 
the veteran did not demonstrate clinical or laboratory 
evidence for chronic liver disease.  Thus the Board concludes 
that the veteran does not have evidence of more than minimal 
liver damage.  The requirements for a rating higher than 30 
percent under Code 7345 are not met.

As the preponderance of the evidence is against the claim for 
rating greater than 30 percent for gastritis with 
hepatocellular dysfunction due to infectious hepatitis, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).



ORDER

An increased rating for gastritis with hepatocellular 
dysfunction due to infectious hepatitis is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

